UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant X Filed by a party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) X Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 SMTC CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement: Filing Party: Date Filed: SMTC CORPORATION MARKHAM, ONTARIO CANADA L3R 4N6 June 10, 2016 Dear Stockholder: You are cordially invited to attend the 2016 Annual Meeting of Stockholders (the “Annual Meeting”) of SMTC Corporation (the “Company”) to be held at our offices located at 635 Hood Road, Markham, Ontario, Canada, L3R 4N6 on Thursday July 21, 2016 at 11:00 a.m., Eastern Daylight Time. Pursuant to the rules promulgated by the U.S. Securities and Exchange Commission, we are providing each holder of our common stock a notice containing instructions on how to access our 2016 Proxy Statement and Annual Report and vote over the Internet. The Proxy Statement contains instructions on how you can (i) receive a paper copy of the Proxy Statement and Annual Report, if you only received a notice by mail, or (ii) elect to receive your Proxy Statement and Annual Report over the Internet, if you received them by mail this year. Details of the business to be conducted at the Annual Meeting are given in the Proxy Statement and Notice of Annual Meeting of Stockholders. You should read with care the Proxy Statement that describes the proposed nominees for director, the ratification of the appointment of the Company’s independent registered public accounting firm, the vote to approve an amendment to the Company’s 2010 Incentive Plan to increase the number of shares available to be issued under the Company’s 2010 Incentive Plan and the non-binding advisory vote to approve the Company’s executive compensation. Whether or not you plan to attend the Annual Meeting, and regardless of the number of shares you own, it is important that your shares be represented at the Annual Meeting. You are accordingly urged to vote via a toll-free telephone number, over the Internet, or, if you received a paper copy of the proxy card by mail, you may complete, sign, date and promptly return the proxy card. Instructions regarding all three methods of voting are contained on the proxy card. If you vote and then decide to attend the Annual Meeting to vote your shares in person, you may still do so. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. On behalf of the Board of Directors, I would like to express our appreciation for your continued interest in our Company. We look forward to seeing you at the Annual Meeting. Sincerely, Sushil Dhiman President and Chief Executive Officer SMTC Corporation SMTC CORPORATION MARKHAM, ONTARIO CANADA L3R 4N6 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 21, 2016 The Annual Meeting of Stockholders (the “Annual Meeting”) of SMTC Corporation, a Delaware corporation (the “Company”), will be held at our offices located at 635 Hood Road, Markham, Ontario, Canada, L3R 4N6 on Thursday July 21, 2016 at 11:00 a.m., Eastern Daylight Time, for the following purposes: 1.To elect five directors to serve until the 2017 Annual Meeting and until successors are elected and qualified in accordance with the by-laws of the Company. 2.To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 1, 2017. 3.To approve an amendment to the Company’s 2010 Incentive Plan to increase the number of shares available to be issued under the Company’s 2010 Incentive Plan. 4.To hold a non-binding advisory vote to approve the Compensation of the Company’s Named Executive Officers. 5.To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement thereof. The foregoing items of business are more fully described in the proxy statement, which is attached and made a part hereof. The Board of Directors has fixed the close of business on May 27, 2016 as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 21, 2016 . THE PROXY STATEMENT AND ANNUAL REPORT TO STOCKHOLDERS ARE AVAILABLE AT WWW.SMTC.COM/PROXY . WHETHER OR NOT YOU EXPECT TO ATTEND THE ANNUAL MEETING IN PERSON, YOU ARE URGED TO VOTE VIA A TOLL-FREE TELEPHONE NUMBER, OVER THE INTERNET, OR, IF YOU RECEIVED A PAPER COPY OF THE PROXY CARD BY MAIL, YOU MAY COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE PROXY CARD. INSTRUCTIONS REGARDING ALL THREE METHODS OF VOTING ARE CONTAINED ON THE PROXY CARD. IF YOU VOTE AND THEN DECIDE TO ATTEND THE ANNUAL MEETING TO VOTE YOUR SHARES IN PERSON, YOU MAY STILL DO SO. YOUR PROXY IS REVOCABLE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE PROXY STATEMENT. By Order of the Board of Directors, Sushil Dhiman President and Chief Executive Officer Markham, Ontario June 10, 2016 SMTC CORPORATION MARKHAM, ONTARIO CANADA L3R 4N6 PROXY STATEMENT 2016 ANNUAL MEETING OF STOCKHOLDERS General Information The Board of Directors of SMTC Corporation, a Delaware corporation, is soliciting your proxy to vote your shares at our 2016 Annual Meeting of Stockholders to be held on Thursday July 21, 2016 at 11:00 a.m., Eastern Daylight Time, at our principal executive offices located at 635 Hood Road, Markham, Ontario, Canada, L3R 4N6. This Proxy Statement contains important information regarding our Annual Meeting. Specifically, it identifies the proposals on which you are being asked to vote, provides information that you may find useful in determining how to vote, and describes voting procedures. We use several abbreviations in this Proxy Statement. We refer to our company as “SMTC” or the “Company.” We call our board of directors the “Board.” References to “2015” mean our fiscal period 2015, which began on December 29, 2014 and ended on January 3, 2016. We refer to the 2016 Annual Meeting of Stockholders as the “Annual Meeting.” As permitted by the U.S. Securities and Exchange Commission rules, we are making this Proxy Statement and our 2015 annual report available to our stockholders electronically via the Internet. On or about June 10, 2016, we mailed to our common stockholders of record as of the close of business on May 27, 2016 a Notice of Internet Availability of Proxy Materials, or the Notice, containing instructions on how to access this proxy statement and our 2015 annual report online. If you received a Notice by mail, you will not receive a printed copy of the proxy materials in the mail. Instead, the Notice instructs you on how to access and review all of the important information contained in the Proxy Statement and 2015 annual report. The Notice also instructs you on how you may submit your proxy over the Internet. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials included in the Notice. The Company will bear all attendant costs of the solicitation of proxies. The Company will reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation materials to such beneficial owners. Proxies may be solicited by certain of the Company’s directors, officers and regular employees, without additional compensation, personally or by telephone, facsimile, or email, or by a third party. Who may attend and v ote? Our Board has fixed the close of business on May 27, 2016 as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof (the “record date”). Each holder of the Company’s common stock, par value $.01 per share (“Common Stock”), is entitled to one vote for each share of Common Stock owned as of the record date. Holders of Common Stock are collectively referred to as “Stockholders.” On the record date, shares of our Common Stock were issued and outstanding. At least ten days before the Annual Meeting, the Company will make a complete list of the stockholders entitled to vote at the Annual Meeting open to the examination of any Stockholder for any purpose germane to the Annual Meeting at its principal executive offices at 635 Hood Road, Markham, Ontario, Canada L3R 4N6. The list will also be made available to Stockholders present at the Annual Meeting. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most SMTC Stockholders hold their shares through a broker, bank or other nominee rather than directly in their own name as the Stockholder of record. As summarized below, there are some distinctions between shares held of record and those owned beneficially. ● Stockholder of Record - If your shares are registered directly in your name with SMTC’s Transfer Agent, Computershare Shareowner Services LLC (“Computershare”), you are considered, with respect to those shares, the Stockholder of record. As the Stockholder of record, you have the right to grant your voting proxy directly to SMTC or to vote in person at the Annual Meeting. ● Beneficial Owner - If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name and your broker or nominee is considered, with respect to those shares, the Stockholder of record. As the beneficial owner, you have the right to direct your broker or nominee on how to vote and are also invited to attend the Annual Meeting. However, since you are not the Stockholder of record, you may not vote these shares in person at the Annual Meeting unless you receive a proxy from your broker or nominee. Your broker or nominee has provided voting instructions for you to use to vote the shares of which you are the beneficial owner. If you wish to attend the Annual Meeting and vote in person, please contact your broker or nominee so that you can receive a legal proxy to present at the Annual Meeting. How do I v ote? As a Stockholder, you have the right to vote on specified business matters affecting the Company. The proposals that will be presented at the Annual Meeting, and upon which you are being asked to vote, are discussed in the sections of this Proxy Statement beginning with “Proposal No. 1” and continuing to address each proposal as outlined in the meeting notice. Each share of the Company’s Common Stock you own entitles you to one vote. Stockholders of record can vote in person at the Annual Meeting or by proxy. There are three ways to vote by proxy: ● By Telephone—Stockholders of record located in the United States can vote by telephone by calling1-800-652-8683 and following the instructions on the proxy card; ● By Internet—You can vote over the Internet at http://smtc.com/proxy by following the instructions on the Notice; or ● By Mail—If you received your proxy materials by mail or printed the proxy card posted at http://smtc.com/proxy, you can vote by mail by completing, signing, dating and mailing the proxy card to: SMTC Corporation, 635 Hood Road, Markham, Ontario, Canada L3R 4N6. Telephone and Internet voting facilities for Stockholders of record will be available 24 hours a day and will close at 11:59 p.m. (EDT) on July 20, 2016. If you vote by proxy, you enable the individuals named in your proxy (your “proxies”) to vote your shares at the Annual Meeting in the manner you indicate. We encourage you to vote by proxy even if you plan to attend the Annual Meeting. In this way your shares will be voted even if you are unable to attend the Annual Meeting. Your shares will be voted as you direct on your proxy, whichever way you choose to submit it. If you attend the Annual Meeting, you may deliver your completed proxy card in person or fill out and return a ballot that will be supplied to you. Beneficial Owners should follow voting instructions provided by their broker or nominee. What does the Board of Directors r ecommend? If you submit a proxy but do not indicate your voting instructions, your proxies will vote in accordance with the recommendations of the Board of Directors. The Board recommends that you vote “FOR” the election of the named director nominees, “FOR” the ratification of the appointment of the Company’s independent registered public accounting firm, “FOR” an amendment to the Company’s 2010 Incentive Plan to increase the number of shares available to be issued under the Company’s 2010 Incentive Plan and “FOR” a non-binding advisory vote for approval of compensation of the Company’s named executive officers. What vote is required for approval of the p roposal? A majority of the shares entitled to vote, present in person or represented by proxy, constitutes a quorum for the transaction of business at the Annual Meeting. The following votes are required for approval of the proposals. ● For the election of directors, the six candidates receiving the greatest number of affirmative votes (a “plurality vote”) of Common Stock cast at the Annual Meeting will be elected. As the vote on this proposal is a “non-routine” matter under applicable rules, your bank, broker or other nominee cannot vote on this matter without instructions from you. ● For ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 1, 2017, the affirmative vote of a majority of the votes of Common Stock cast at the Annual Meeting is required. As the vote on this proposal is a routine matter under applicable rules, your bank, broker or other nominee may vote on this matter in the absence of contrary instructions from you. ● For approval of an amendment to the Company’s 2010 Incentive Plan to increase the number of shares available to be issued under the Company’s 2010 Incentive Plan, the affirmative vote of a majority of the votes of Common Stock at the Annual Meeting is required. As the vote on this proposal is a “non-routine” matter under applicable rules, your bank, broker or other nominee cannot vote on this matter without instructions from you. ● For approval, on a non-binding advisory basis, of the compensation paid to the Company’s named executive officers, the affirmative vote of a majority of the votes of Common Stock at the Annual Meeting is required. Please note that while the Board intends to carefully consider the Stockholder vote on the executive compensation paid to the Company’s named executive officers; the vote is not binding on the Company and is advisory in nature. As the vote on this proposal is a “non-routine” matter under applicable rules, your bank, broker or other nominee cannot vote on this matter without instructions from you. An automated system administered by the Company’s transfer agent will tabulate votes by proxy at the Annual Meeting, and an officer of the Company will tabulate votes cast in person at the Annual Meeting. If you hold shares beneficially in street name and do not provide your broker or nominee with voting instructions, your shares may constitute “broker non-votes.” Broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given. These matters are referred to as “non-routine” matters. In tabulating the voting result for any particular proposal, shares that constitute broker non-votes or an abstention with respect to a particular proposed are not considered votes cast with respect to that proposal. Thus, broker non-votes and abstentions will not affect the outcome of any matter being voted on at the meeting, assuming that a quorum is obtained. May I change my p roxy? Yes. A proxy may be revoked by the Stockholder by giving the proxy, at any time before it is voted, a written notice of revocation delivered to the Company at its principal executive offices prior to the Annual Meeting, and a prior proxy is automatically revoked by a Stockholder giving a subsequent proxy or attending and voting at the Annual Meeting. To revoke a proxy previously submitted by telephone or through the Internet, you may simply vote again at a later date, using the same procedures, in which case your later submitted vote will be recorded and your earlier vote revoked. Attendance at the Annual Meeting in and of itself does not revoke a prior proxy. Table of Contents PROPOSAL NO. 1 – Election of Directors 1 PROPOSAL NO. 2 – Ratification of Appointment of Independent Registered Public Accounting Firm 4 PROPOSAL NO. 3 – Approval of an Amendment to the Company’s 2010 Incentive Plan to Increase the Number of Shares Available to be Issued Under the Company’s 2010 Incentive Plan 6 PROPOSAL NO. 4 - Non-Binding Advisory Vote Regarding the Compensation of the Company’s Named Executive Officers (“Say on Pay”) 12 INFORMATION REGARDING THE BOARD OF DIRECTORS AND ITS COMMITTEES 13 COMPENSATION OF DIRECTORS 17 AUDIT COMMITTEE REPORT 18 RELATED PERSON TRANSACTIONS 19 SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 EXECUTIVE COMPENSATION AND RELATED INFORMATION 22 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END 24 ADDITIONAL INFORMATION 26 PROPOSAL NO. 1 - Election of Directors The number of authorized directors on the Board is currently fixed at seven, with two vacancies. Directors are elected on an annual basis. The Board is currently composed of the following directors: Clarke H. Bailey, David Sandberg, Frederick Wasserman, J. Randall Waterfield and Sushil Dhiman whose terms will expire upon the election and qualification of directors at the Annual Meeting. The following table sets forth certain information with respect to each of the five nominees for election as a director of the Company. Each nominee was proposed for election by the Nominating and Corporate Governance Committee for consideration by the Board and proposal to the Stockholders. The ages shown are as at June 10, 2016, the date on which this proxy statement was first delivered to Stockholders. Name and Place of Residence Age Office Clarke H. Bailey New Rochelle , New York 62 Director, Chair and member of the Compensation and Management Development Committee, Chair of the Board (1) David Sandberg Boca Raton, Florida 43 Director, Chair and member of the Nominating and Governance Committee (3)(4) Frederick Wasserman Pennington, New Jersey 61 Director, Chair and member of the Audit Committee (5) J. Randall Waterfield New York, New York 43 Director (2)(4) Sushil Dhiman Pleasanton, California 56 Director, President and Chief Executive Officer Effective September 10, 2015, Clarke Bailey became chair of the Compensation and Management Development Committee. Lawrence Silber previously served as the chair of the Compensation and Management Development Committee until he resigned from the Board effective September 10, 2015. Effective September 10, 2015, Mr. Bailey became a member of the Nominating and Governance Committee, Mr. Silber had previously served until he resigned from the Board effective September 10, 2015. Member of the Nominating and Governance Committee. Member of the Compensation and Management Development Committee. Member of the Audit Committee. Effective September 10, 2015, Mr. Wasserman became a member of the Compensation and Management Development Committee, Mr. Silber had previously served as a member until he resigned from the Board effective September 10, 2015. 1 Clarke H. Bailey joined the Board of Directors in June 2011. Mr. Bailey served as Executive Chairman and Interim Chief Financial Officer of the Company from May 2013 to April 2014. Mr. Bailey is presently the Chairman and CEO of EDCI Holdings, Inc., a holding company, a position held since 2009. In addition to EDCI, he serves as a Director on the Board of Iron Mountain Incorporated where he has served since 1998 and is currently Chairman of its Risk and Safety Committee. Previously, Mr. Bailey served as the Chairman and CEO of Arcus, Inc. until 1998 and as Managing Director and Head of the Principal Investment Group at Oppenheimer & Co. until 1990. Mr. Bailey has also previously served as a Director on four other public company boards, five private company boards, and three non-profit boards of trustees. The Board believes that his significant experience in manufacturing, finance and M&A, and serving as a Chief Executive Officer and on both public and private boards make him well qualified to serve as a director. David Sandberg joined the Board of Directors in April 2009. Mr. Sandberg is the managing member of Red Oak Partners, LLC, which he founded in March 2003. He is the portfolio manager of various funds managed by Red Oak Partners. Previously, Mr. Sandberg co-managed JH Whitney & Co’s Green River Fund, where he was employed from 1998-2002. Mr. Sandberg serves as the Chairman of the Board of Asure Software, Inc. and Cord Blood America, Inc., both of which are public companies, and as Chairman of the Board of Kensington Vanguard Group, a private company. He also serves as a Director of Issuer Direct Corporation., a public company, and WTI Holdings, LLC, a private company. Previously Mr. Sandberg served as a director of public companies EDCI, Inc., RF Industries, Ltd. and Planar Systems, Inc. Mr. Sandberg has experience serving as a member of and as Chairman of each of Audit, Compensation, Nominating & Governance, and Strategic committees for public companies. He received a BA in Economics and a BS in Industrial Management from Carnegie Mellon University in 1994. Red Oak Partners LLC is SMTC’s largest stockholder. The Board believes that his experience serving as director on other public companies, as well has his experience in finance and public company capital market transactions, make him well qualified to serve as a director. Frederick Wasserman joined the Board of Directors in August 2013. Mr. Wasserman is an accomplished executive who has leveraged 40 years of business experience helping to create significant shareholder value with a number of companies. Mr. Wasserman has been the president, chief operating officer and chief financial officer for a number of companies, including Mitchell & Ness Nostalgia Company where he was CFO and COO. He also served as President and CFO of Goebel of North America. Mr. Wasserman is currently, and has been since 2008, the President of FGW Partners LLC as well as the Chief Compliance Officer of Wynnefield Capital Inc., a stockholder of SMTC. He currently serves on the board of directors of Tapimmune Inc. since January 2016, MAM Software Group, Inc., National Holdings Corporation and DLH Holdings Corp. each of which is a publicly traded company. The Board believes that Mr. Wasserman’s experience serving as a director on publicly traded companies and significant management experience make him well qualified to serve as a director. J. Randall Waterfield joined the Board of Directors in April 2012. Mr. Waterfield is the Chairman of Waterfield Group, a diversified financial services holding company that traces its origins to 1928. After selling the largest private mortgage company in the US and largest Indiana based bank in 2006 and 2007 respectively, Waterfield Group has diversified into technology, real estate, asset management and merchant banking. Mr. Waterfield holds the Chartered Financial Analyst designation, and is a member of the Board of Directors of YPO International, a member of Mensa, and a graduate of Harvard University. Mr. Waterfield currently also serves on the Board of Directors of Waterfield Enterprises, LLC, Asure Software Inc. (Nasdaq: ASUR), Kensington Vanguard Title, Waterfield Technologies, and the Culver Military Summer School. Previously, Mr. Waterfield was an equity research analyst at Goldman Sachs & Co. from 1996 through 1999, primarily responsible for institutional small capitalization growth portfolios. The Board believes that Mr. Waterfield’s experience in finance and M&A make him well qualified to serve as a director. 2 Sushil Dhiman joined the Company and Board of Directors in January 2014. He currently serves as the Company’s President and Chief Executive Officer, positions he has held since he joined the Company. Mr. Dhiman is a respected and accomplished executive with over 25 years of experience in the EMS industry.He joins SMTC from Sanmina Corporation where he was Senior Vice President of Operations from 2008 until he left to join the Company and where he was employed since 1999.During his career, he has been responsible for managing multiple facilities generating over $500 million in revenue.Mr. Dhiman has successfully grown and lead complex operations by developing new business and effectively managing costs and working capital. The Board believes Mr. Dhiman’s experience in the EMS industry along with his knowledge of the Company’s markets, products and technologies make him well qualified to serve as a director. REQUIRED VOTE FOR ELECTION OF DIRECTORS The election of each director requires the affirmative “FOR” votes of a plurality of the shares of Common Stock properly cast at the Annual Meeting for the election of directors. THE BOA RD RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES NAMED ABOVE. 3 PROPOSAL NO. 2 – Ratification of the Appointment of Independent Registered Public Accounting Firm On August 14, 2014, the Audit Committee (“the Committee”) of the Board of Directors of the Company approved the dismissal of KPMG LLP (Canada) (“KPMG LLP”) as the Company’s independent registered public accounting firm. On August 20, 2014 the Company engaged PricewaterhouseCoopers LLP(Canada) (“PwC LLP”) as the Company’s new independent registered public accounting firm beginning with the review of the Company’s financial statements for the quarter ending September 28, 2014. During the Company’s fiscal years ended December 29, 2013 and December 30, 2012 through August 14, 2014, the Company has had no disagreements with KPMG LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of KPMG LLP would have caused KPMG LLP to make reference thereto in its reports on the financial statements for such periods. However, during such periods, there were “reportable events” (as that term is defined in Item 304(a)(1)(v) of Regulation S-K). The reportable events included material weaknesses as described by the Company in Item 9A of the Company’s Annual Report on Form 10-K for the fiscal year ended December 29, 2013. Specifically, management concluded that there were weaknesses in the internal controls over processing and tracking transactions affecting inventory in the Company’s Chihuahua, Mexico facility and over the assessment of the recoverability of the Company’s deferred tax asset. The Committee has discussed the material weaknesses in the Company’s internal control over financial reporting with KPMG LLP, and has authorized KPMG LLP to respond fully to the inquiries of PwC LLP concerning such material weaknesses. The reports of KPMG LLP on the Company’s consolidated financial statements as of December 29, 2013 and December 30, 2012 did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principle. During the Company’s fiscal years ended December 29, 2013 and December 30, 2012 through August 20, 2014, the Company has not consulted with PwC LLP regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s consolidated financial statements, and neither a written report was provided to us nor oral advice was provided to the Company by PwC LLP that PwC LLP concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of a “disagreement,” as defined in Item 304(a)(1)(v) of Regulation S-K, or a “reportable event” described in Item 304(a)(1)(v) of Regulation S-K. The Committee has approved the engagement of PwC LLP as our independent registered public accounting firm for the fiscal year ending January 1, 2017. In the event the stockholders do not ratify this appointment, the Audit Committee will reconsider whether to retain PwC LLP and may retain that firm or another firm without resubmitting the matter to our stockholders for ratification. Even if the appointment is ratified, the Audit Committee may, in its discretion, direct the appointment of a different independent registered public accounting firm at any time during the year if it determines that such change would be in the Company’s best interests and in the best interests of our stockholders. We expect that representatives from PwC LLP will be present at the Annual Meeting and will be available to respond to appropriate questions and have the opportunity to make a statement if they desire. 4 Audit and Audit-Related Fees The Company changed its independent registered public accounting firm on August 20, 2014 from KPMG LLP to PwC LLP. Set forth below are the fees paid by the Company to its independent registered public accounting firms, KPMG LLP and PwC LLP, for the fiscal periods indicated. Audit fees $ $ Audit-related fees — Tax fees Total fees $ $ The amounts are presented in USD and converted using average twelve month exchange rate of USD $1.00 to CAD $1.27 and USD $1.00 to CAD $1.10 for 2015 and 2014, respectively. Audit Fees — Consists of fees for professional services provided in connection with the annual audit of the Company’s consolidated financial statements; the reviews of the Company’s quarterly results of operations and Quarterly Reports on Form 10-Q. Fees incurred during 2015 consisted of $437,210 payable to PwC LLP. Audit Related Fees — Consists of fees for professional services related to the performance of the audit of the Company’s consolidated financial statements and the reviews of the Company’s quarterly results of operations and Quarterly Reports on Form 10-Q that are not included in audit fees. Fees incurred during 2015 consisted of $123,334 payable to PwC LLP. Tax Fees — Consists of fees for professional services related to tax compliance, planning and consulting services. Fees incurred during 2015 consisted of $61,198 payable to PwC LLP. Audit Committee Pre-Approval Policies and Procedures; Determination of Independence The Audit Committee charter provides that the Audit Committee will pre-approve all audit services and non-audit services to be provided by our independent registered public accounting firm before the independent registered public accounting firm is engaged to render these services. The Audit Committee has considered whether the independent registered public accounting firm’s provision of non-audit services is compatible with its independence. The Audit Committee has pre-approved certain audit and audit related services, tax services and other services. The Audit Committee has determined that the provision of those services that are pre-approved in the policy will not impair the independence of the Company’s independent registered public accounting firm. The provision of services by the independent registered public accounting firm that are not pre-approved in the policy are subject to separate pre-approval by the Audit Committee. The Audit Committee also pre-approved certain specified fee levels for the specific services. Payments in excess of these specified levels are subject to separate pre-approval by the Audit Committee. All audit and non-audit services performed by our independent registered public accounting firm have been pre-approved by our Audit Committee to assure that such services do not impair the independent registered public accounting firm’s independence from us. For 2015, there were no fees billed by KPMG LLP or PwC LLP for services other than for audit, audit-related and tax-related services. REQUIRED VOTE FOR RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The affirmative “FOR” vote of a majority of shares of Common Stock at the Annual Meeting is required to ratify the appointment of PwC LLP as our independent registered public accounting firm for the fiscal year ended January 1, 2017. Abstentions are not deemed to be votes cast and, therefore, have no effect on the outcome of this proposal. 5 THE BOA RD RECOMMENDS A VOTE “FOR” THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDE NT REGISTERED PUBLIC ACCOUNTING FIRM FOR TH E FISCAL YEAR ENDING JANUARY 1 , . 6 PROPOSAL NO. 3 — Approval of an Amendment to the Company’s 2010 Incentive Plan to Increase the Number of Shares Available to be Issued under the Company’s 2010 Incentive Plan On May 27, 2016 the Board adopted, and is recommending that the Stockholders approve, an amendment (“Amendment”), to the SMTC Corporation 2010 Incentive Plan (the “2010 Incentive Plan”). The Stockholders initially voted to adopt the 2010 Incentive Plan at the Company’s 2010 Annual Meeting of Stockholders.The purpose of the 2010 Incentive Plan is to advance the Company’s interests and those of affiliated entities by providing for the grant to participants of stock-based and other incentive awards. The Amendment submitted for approval by the Stockholders will increase the number of shares reserved for issuance under the 2010 Incentive Plan by 1,500,000 shares from 2,294,022 shares to 3,794,022 shares. Except for the amendment to the 2010 Incentive Plan to increase the number of shares authorized for issuance by 1,500,000 shares, the Company is not otherwise proposing to amend the 2010 Incentive Plan. As of May 18, 2016, there were 370,535 shares of Common Stock available for issuance under the 2010 Incentive Plan. The additional 1,500,000 shares proposed to be added to the 2010 Incentive Plan represent 9.1% of the Company’s outstanding shares of Common Stock as of May 18, 2016. If stockholders approve the proposed Amendment to our 2010 Incentive Plan, the total number of shares available for new grants under the 2010 Incentive Plan, plus the number of shares subject to outstanding awards under our 2010 Incentive Plan would be approximately 3,794,022 shares of Common Stock, which represent 23.0% of the Company’s outstanding shares of Common Stock as of May 18, 2016. The closing price of the Common Stock on the NASDAQ Stock Market on May 18, 2016 was $1.45. In determining the size of the increase of the number of shares to be available for issuance under the 2010 Incentive Plan, the Company considered the historical burn-rate under the 2010 Incentive Plan, the number of shares of Common Stock expected to be added to the 2010 Incentive Plan on an annual basis pursuant to the “evergreen” provision described below, the increased potential dilution to Stockholders and Stockholder value transfer as a result of the 2010 Incentive Plan, as amended. In addition, based on the Company’s past award practices and its desire to continue to grant stock-based and other incentive awards, without an increase in the number of shares available for issuance under the 2010 Incentive Plan, the Company will be unable to issue appropriate levels of awards to key employees, directors and other participants in future ordinary award cycles. Awards under the 2010 Incentive Plan provide an essential component of the total compensation package offered to key employees, reflecting the importance that the Company places on motivating superior results with long-term, performance-based incentives. For these reasons, the Board approved the amendment to the 2010 Incentive Plan and presents the amendment to stockholders for approval. As described below, notwithstanding the additional 1,500,000 shares of Common Stock proposed to be added to the 2010 Incentive Plan pursuant to the Amendment, the aggregate number of shares reserved for issuance under the 2010 Incentive Plan will also continue to increase on an annual basis pursuant to the terms of “evergreen” provision in the 2010 Incentive Plan, which provides that on the date of each of the Company’s annual meetings of the stockholders, ending with the 2019 annual meeting of stockholders, the number of shares reserved for issuance under the 2010 Incentive Plan will increase by a number of shares equal to the lesser of (i)350,000 shares of Common Stock, (ii)one percent (1%)of the number of shares of Common Stock outstanding on a fully diluted basis as of the close of business on the immediately preceding day (calculated by adding to the number of shares of Common Stock outstanding, all outstanding securities convertible into Common Stock on such date on an as converted basis), and (iii)an amount determined by the Administrator on or prior to the date of such annual meeting of stockholders. To the extent that the Amendment is not approved by the stockholders, the 2010 Incentive Plan would continue to remain in place, but the number of shares of Common Stock available for issuance under the 2010 Incentive Plan would continue to remain at 370,535 shares of Common Stock (which number of available shares will increase over time under the “evergreen” provision described above). 7 KEY TERM S OF THE 2 The principal features of the 2010 Incentive Plan as it exists today and as it is proposed to be amended, subject to receipt of stockholder approval, are summarized below. This summary does not contain all of the information about the 2010 Incentive Plan, and is qualified by reference to the full text of the 2010 Incentive Plan. A copy of the complete 2010 Incentive Plan, as amended, is included as Appendix A to this Proxy Statement. The following description is qualified in its entirety by reference to the full text of the 2010 Incentive Plan, which is incorporated herein by reference. Plan Term .
